DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 26 January 2022, the following occurred: 
the specification was amended, 
the drawings were amended, 
claims 2-19 were cancelled;
claim 1 was amended; and
claims 20-24 were added.
Claims 1 and 20-24 are pending. 
	
Drawings
The drawings are objected to because the corrected drawings submitted 26 January 2022 include an unnumbered figure, specifically the sixth replacement figure (MPEP 608.02 (V)(t)). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
The amendment filed 26 January 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 

[0142] wherein the underlined, amended portions are new matter:
(herein "Claim One" having a rebate plan claim, a rebate claim price and a rebate plan claim request according to rebate plan setup information), Prescription Benefits Administrator 105 (herein "Claim Two" having a prescription benefits claim, a prescription benefits claim price and a prescription benefits request according to prescription benefits plan setup information), Manufacturer Coupon Administrator 106 (herein "Claim Three" having a manufacturer coupon claim, a manufacturer coupon claim price and a manufacturer coupon request according to manufacturer coupon plan setup information ), and the WHSE Coupon Administrator 107 (herein "Claim Four" " having a wholesale coupon claim, a wholesale coupon claim price and a wholesale coupon request according to wholesale coupon plan setup information).
The examiner was unable to identify any such preexisting disclosure in the originally filed specification.

[0160] wherein the underlined, amended portions are new matter:
A purchase information for prescription product inquiry from the consumer marketplace 108 is sent by the consumer 100 to the benefit aggregator 103. A purchase information for prescription product response is sent back to the consumer marketplace 108 from the benefit aggregator 103 for consideration by the consumer 100.
The examiner was unable to identify any such preexisting disclosure in the originally filed specification.

Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Claim 1, the following limitations have insufficient antecedent basis in the claim: 
in step B, “said rebate administrator (104)”
in step C, “said manufacturer coupon administrator (106)”
in step D, “said wholesale coupon administrator (107),” “said rebate administrator,” “said manufacturer coupon administrator,” and “said wholesale coupon administrator”
in steps E and F, “said consumer marketplace (108)”
in step G, “said consumer marketplace”
in step I1, “said consumer marketplace,” “said rebate administrator,” “said prescription benefits administrator,” “said manufacturer coupon administrator,” and “said wholesale coupon administrator”
in step L, “said rebate plan administrator (104)”
in step N and O, “said prescription benefits request”
in step Q, “said manufacturer coupon request”
in step R, “said manufacturer coupon request” and “said manufacturer coupon administrator (106)”
in step T, “said wholesale coupon request”
in step U, “said wholesale coupon request” and “said wholesale coupon administrator (107)”
in step V, “said consumer marketplace (108)”
in step W, “said consumer marketplace”

In claim 20, the following limitations have insufficient antecedent basis in the claim:
in steps G1 and G2, “said consumer marketplace (108)”

In claim 21, the following limitations have insufficient antecedent basis in the claim:
in the preamble, “said manufacturer coupon request” and “said manufacturer coupon administrator (106)”
in step R1, “said manufacturer coupon administrator”

In claim 22, the following limitations have insufficient antecedent basis in the claim:
in the preamble, “said wholesale coupon request” and “said wholesale coupon administrator (107)”
in step U1, “said eligible inventory administrator” and “said wholesale coupon administrator”
in step U2, “another eligible inventory response” “said eligible inventory administrator”

Claims 23 is rejected for its dependency on rejected claim 1, and claim 24 is rejected for its dependency on rejected claim 23.
Response to Arguments
Regarding the election requirement and the notice of noncompliance, applicant’s amendments are sufficient, and the election requirement and the notice of noncompliance are withdrawn.

Regarding the drawings, applicant’s corrected drawings satisfy the previous objections. However, applicant’s corrections have introduced a new issue, as discussed above.

Regarding the specification, the examiner was unable to find support for the amendments made to paragraphs 142 and 160, as discussed above. The amendments made to these paragraphs are considered new matter.

Regarding 112(b), the existing rejection was rendered moot by the claim amendments. However, the claim amendments have introduced antecedent basis issues, as discussed above.

Regarding 101, applicant’s amendments to the claim in combination with the discussion of the state of the art in the background ([0003]-[0010]) of the originally filed specification are sufficient, and the 101 rejection has been withdrawn. For example, [0010] discusses the need for the presently claimed invention, as demonstrated in the preceding paragraphs of the background, specifically “an entity that has knowledge of all of the benefits available to a particular consumer for a particular prescription and can create an individual transaction for each available benefit in the appropriate order while applying the previous benefit to the subsequent claim request.” Accordingly, the claimed invention is considered to be an improvement to existing systems and is 101 eligible.

Regarding 102/103, applicant’s amendments are sufficient, and the rejections have been withdrawn. A throughout review of the prior art produced no reference(s) which would anticipate or render obvious applicant’s claimed invention. While manufacturer rebates are very well-known in the art, applicant’s claims utilize a “rebate claim request, a manufacturer coupon claim request, and a wholesale coupon claim request.” Furthermore, information pertaining to these requests are used to form a “crosswalk file” which is used to automatically determine an order submission sequence, involving the submission of each of the above three requests. No such features could be identified in the prior art. Accordingly, applicant’s claims are considered to distinguish over the prior art.

Allowable Subject Matter
Claims 1 and 20-24 are free of prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Akers et al. (US 2011/0196697 A1)
Discloses a switch system allowing prescription data to be used to optimize pharmacy and manufacturer operations, such as by allowing manufacturers to implement volume rebate plans and allowing pharmacists to obtain market price information for use in submitting claims.
Ayers, JR. et al. (US 2005/0240473 A1)
Discloses a manufacturer rebate processing system including depositing of funds into a stored value card or into a pharmacy account.
Casu (US 8,635083 B1)
Discloses facilitation of pharmaceutical rebate agreements and communication of claim requests to a rebate marketplace aggregator.
Kalies (US 2010/0070298 A1)
Discloses a tool allowing customers to obtain prescription drugs with a reduced cost, including involvement of pharmaceutical supplier coupons/rebates.
Peysekham et al. (US 2019/0370845 A1)
Discloses a system for consumer purchase of prescription drugs allowing for savings based on a pharmacy reimbursement amount.
Wiley et al. (US 2007/0162303 A1)
Discloses a system incentivizing consumers to select another medication, pharmaceutical manufacturer, or provider to decrease the consumer’s medication costs, including by determining applicable rebates.
Yered (US 2006/0116905 A1)
Discloses processing prescription requests through a centralized prescription claims processing system, allowing for lowering of prescription costs through manufacturer rebates.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT MORGAN can be reached at (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626